


110 HRES 1005 EH: Resolution supporting the goals and ideals

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1005
		In the House of Representatives, U.
		  S.,
		
			April 1, 2008
		
		RESOLUTION
		Resolution supporting the goals and ideals
		  of Borderline Personality Disorder Awareness Month.
	
	
		Whereas borderline personality disorder (BPD) affects the
			 regulation of emotion and afflicts approximately 2 percent of the general
			 population;
		Whereas BPD is a leading cause of suicide, as an estimated
			 10 percent of individuals with this disorder take their own lives;
		Whereas BPD usually manifests itself in adolescence and
			 early adulthood;
		Whereas symptoms of BPD include self-injury; rage;
			 substance abuse; destructive impulsiveness; a pattern of unstable emotions,
			 self-image, and relationships; and may result in suicide;
		Whereas BPD is inheritable and is exacerbated by
			 environmental factors;
		Whereas official recognition of BPD is relatively new, and
			 diagnosing it is often impeded by lack of awareness and frequent co-occurrence
			 with other conditions, such as depression, bipolar disorder, substance abuse,
			 anxiety, and eating disorders;
		Whereas despite its prevalence, enormous public health
			 costs, and the devastating toll it takes on individuals, families, and
			 communities, BPD only recently has begun to command the attention it
			 requires;
		Whereas it is essential to increase awareness of BPD among
			 people suffering from this disorder, their families, mental health
			 professionals, and the general public by promoting education, research,
			 funding, early detection, and effective treatments; and
		Whereas the National Education Alliance for Borderline
			 Personality Disorder and the National Alliance on Mental Illness have requested
			 that Congress designate May as Borderline Personality Disorder Awareness Month
			 as a means of educating our Nation about this disorder, the needs of those
			 suffering from it, and its consequences: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the goals and ideals of Borderline Personality Disorder Awareness
			 Month.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
